NOT FOR PUBLICATION

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-1646

                        UNITED STATES,

                          Appellee,

                              v.

                        KHAMTAN SINE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Mary M. Lisi, U.S. District Judge]                                                              

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Thomas G. Briody on brief for appellant.                            
Sheldon Whitehouse,  United States Attorney,  Margaret E.  Curran,                                                                             
Assistant  United States  Attorney,  and Zechariah  Chafee,  Assistant                                                                  
United States Attorney, on brief for appellee.

                                         

                       February 5, 1997
                                         

     Per  Curiam.   Khamtan  Sine appeals  from the  sentence                            

imposed  following   his  guilty   plea  to  two   counts  of

distributing  crack cocaine.    Appellant's sole  argument is

that  the  district  court   erred  in  concluding  that  the

government  agent's conduct   --  in requesting  appellant to

convert  cocaine powder into its crack  form and in assisting

in  the conversion  on  one occasion  --  did not  amount  to

"extraordinary misconduct." See United States  v. Montoya, 62                                                                     

F.3d 1, 4  (1st Cir. 1995).  Such a  judgment by the district

court "is not lightly  to be disregarded." Id.   The district                                                          

court  did not clearly err in finding that there were neither

threats  nor  coercion  in this  case.    Nor  was there  any

indication  of  illegitimate  motives  on  the  part  of  the

government agent involved.  We  agree with the district court

that   this   is  a   "garden   variety"   sentencing  factor

manipulation claim. See id.                                        

     Appellant's sentence is affirmed.  See Loc. R. 27.1.                                                       

                             -2-